People v Carey (2019 NY Slip Op 09237)





People v Carey


2019 NY Slip Op 09237


Decided on December 20, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 20, 2019

PRESENT: CENTRA, J.P., CARNI, DEJOSEPH, TROUTMAN, AND WINSLOW, JJ. (Filed Dec. 20, 2019.) 


MOTION NO. (370/18) KA 16-00620.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDAVID M. CAREY, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for writ of error coram nobis denied.